DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
At line 11 of claim 1, “to said” should be replaced with “of said”.
At line 1 of claim 2, “first and” should be replaced with “first and said”.
At line 3 of claim 2, “connected to” should be replaced with “connected to said”.
At line 3 of claim 3, “forwarding” should be replaced with “forward”.
At line 3 of claim 4, “forwarding” should be replaced with “forward”.
At line 3 of claim 5, “operate on” should be replaced with “operate on said”.
At lines 3-4 of claim 5, “in a manner independent of” should be replaced with “in the independent manner from”.
At line 3 of claim 6, “vary the” should be replaced with “vary a”.
At line 4 of claim 6, “in a manner independent of” should be replaced with “in the independent manner from”.
At line 2 of claim 7, “which” should be replaced with “with”.
At line 3 of claim 7, “are rotatably mounted on and” should be replaced with “and”.
At line 2 of claim 8, “with the connection” should be replaced with “with connection”.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616